Citation Nr: 0105325	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  95-40 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a compensable evaluation for bilateral 
defective hearing.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from November 1951 to 
November 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In that determination, the RO 
denied the appellant's claim seeking a compensable evaluation 
for bilateral defective hearing.  The appellant disagreed and 
this appeal ensued.  In November 1998, the Board remanded the 
claim for further development of the record.  


FINDINGS OF FACT

1.  The July 1995 audiometry measurements showed an average 
pure tone loss of 43 decibels (dB) in the right ear and 60 dB 
in the left ear, with normal speech recognition ability 
bilaterally.  

2.  The September 14, 1995 audiometry measurements showed an 
average pure tone loss of 53 dB in the right ear and 64 dB in 
the left ear, with speech recognition ability of 80 percent 
in the right ear and 72 percent in the left ear.  

3.  The August 16, 1999 audiometry measurements showed an 
average pure tone loss of 44 dB in the right ear and 59 dB in 
the left ear, with speech recognition ability of 96 percent 
in both the right and left ears.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
defective hearing are met from September 14, 1995, to August 
15, 1999.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.85, 4.86, Diagnostic Code 6100 
(2000).
  
2.  The criteria for a compensable evaluation for bilateral 
defective hearing are not met before September 14, 1995, and 
after August 15, 1999.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.85, 4.86, Diagnostic Code 
6100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During his service in the Korean Conflict, the appellant 
engaged in combat with the enemy and received exposure to 
acoustic trauma.  The RO in a June 1956 rating decision 
granted service connection for bilateral defective hearing, 
assigning that disability a noncompensable evaluation.  The 
appellant here seeks a compensable evaluation, claiming that 
his hearing loss has increased in severity.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  If the 
preponderance of the evidence is in favor of the veteran's 
claim, or the evidence is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107 
(West 1991); 38 C.F.R. § 3.102 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The evaluation of bilateral defective hearing is governed by 
38 C.F.R. § 4.85 and § 4.86 of VA's Schedule for Rating 
Disabilities.  38 C.F.R. Part 4.  Impairment of auditory 
acuity is evaluated using the criteria in 38 C.F.R. § 4.85.  
The rating criteria for evaluation of diseases of the ear and 
other sense organs were recently altered, effective June 10, 
1999.  See 38 C.F.R. §§ 4.85, 4.86, 4.86a, 4.87, 4.87a, 4.87b 
(1998); 64 Fed. Reg. 25,202-10 (May 11, 1999) (codified at 
38 C.F.R. §§ 4.85, 4.86, 4.87, 4.87a (1999)).  When a 
relevant regulation changes during the pendency of an appeal, 
as is the case here, the version most favorable to appellant 
applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

In this case, the regulatory changes were made because 
medical science has advanced and commonly used medical terms 
have changed.  The effect of these amendments was to update 
this portion of the rating schedule to ensure that it used 
current medical terminology and unambiguous criteria and 
reflected medical advances that had occurred since the last 
review.  As the amendments did not substantively change the 
regulation for purposes of appellate review, the Board may 
proceed to adjudicate the claim in light of the new version 
of the regulation without prejudice to the appellant.  

The assignment of disability ratings for hearing impairment 
requires a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in frequencies 1000, 2000, 3000, and 4000 
cycles per second divided by four.  

To evaluate the degree of disability from bilateral service-
connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels designated from level "I" for 
essentially normal acuity through level "XI" for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Codes 6100 to 6110.  
The evaluations derived from this schedule are intended to 
make proper allowance for improvement by hearing aids.  
38 C.F.R. § 4.86.  

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 dB 
or more, the Roman numeral designation for hearing impairment 
will be determined from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  When the pure tone threshold is 30 dB or less at 
1000 Hz, and 70 dB or more at 2000 Hz, the Roman numeral 
designation for hearing impairment will be determined from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  That Roman numeral designation will then be 
elevated to the next higher Roman numeral designation.  
38 C.F.R. § 4.86(b).  

VA audiological evaluation in July 1995 revealed pure tone 
thresholds, in dB, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

15
35
55
65
LEFT

20
50
70
100

Average puretone thresholds and speech audiometry were not 
computed, although the examiner noted normal speech 
discrimination.  Mathematically dividing the sum of the four 
puretone threshold measurements for each ear by four results 
in an average puretone loss of 43 dB in the right ear and 60 
dB in the left ear.  

A private audiological evaluation on September 14, 1995 
showed pure tone thresholds, in dB, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

30
45
60
75
LEFT

40
65
75
75

The average puretone thresholds were not computed, although 
dividing the sum of the four puretone threshold measurements 
by four results in an average puretone loss of 53 dB in the 
right ear and 64 dB in the left ear.  Speech audiometry 
revealed speech recognition ability of 80 percent in the 
right ear and of 72 percent in the left ear.  

VA audiological evaluation on August 16, 1999 revealed pure 
tone thresholds, in dB, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

10
40
55
70
LEFT

15
50
70
100

The average pure tone threshold was 44 dB on the right and 59 
dB on the left.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 96 
percent in the left ear.  

A private audiological evaluation in May 2000 showed pure 
tone thresholds, in dB, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
50
60
80
LEFT

45
80
85
NR

The average puretone thresholds and the Speech audiometry 
scores were not computed.  Dividing the sum of the four 
puretone threshold measurements by four results in an average 
puretone loss of 54 dB in the right ear.  Because the 
puretone threshold for the left ear at 4000 Hz revealed no 
response, it is not possible to accurately determine the 
average pure tone loss in the left ear.  

The pure tone threshold at each of the four specified 
frequencies is not 55 dB or more in any of the audiometric 
evaluations.  Nor are the pure tone thresholds 30 dB or less 
at 1000 Hz and 70 dB or more at 2000 Hz in any of the 
evaluations.  Thus, to determine the appropriate evaluation, 
the audiometry measurements set forth above are applied to 
Table VI of 38 C.F.R. § 4.85.  (As the May 2000 private 
evaluation did not report speech discrimination scores and 
revealed incomplete data regarding the average puretone 
threshold loss for the left ear, these results will not be 
used to assign an evaluation.)  This application yields the 
following Roman numeric designation results:

Examination:			Right Ear:		Left Ear:

July 1995				  I			 II
September 14, 1995			IV			 V
August 16, 1999			  I			 II

Each set of Roman numerals is then applied to Table VII of 
38 C.F.R. § 4.85 to determine the percentage disability 
evaluation applicable to each test date.  In this case, the 
analysis produces a noncompensable rating for the results of 
the July 1995 evaluation, a 10 percent rating for the results 
of the September 14, 1995 evaluation, and a noncompensable 
rating for the results of the August 16, 1999 evaluation.  
For this reason, it is the Board's determination that the 
preponderance of the evidence is against a compensable rating 
for bilateral defective hearing prior to September 14, 1995, 
that the evidence supports a 10 percent rating for bilateral 
defective hearing from September 14, 1995 to August 15, 1999, 
and that the preponderance of the evidence is against a 
compensable rating for bilateral defective hearing on and 
after August 16, 1999.  

VA has a duty to assist the appellant in the development of 
the facts pertinent to the appeal.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  That duty includes providing the appellant with 
pertinent application forms, notifying him of an incomplete 
application and the evidence necessary to substantiate the 
claim; assisting him in obtaining evidence necessary to 
substantiate the claim; obtaining relevant private and VA 
records, as well as records in the possession of other 
Federal agencies; and affording him a VA examination when 
necessary to make a decision.  In this case, VA afforded the 
appellant VA examinations in July 1995 and August 1999.  It 
also obtained and associated with the record pertinent 
private audiometric evaluations that further informed this 
analysis.  Furthermore, it informed the appellant of the 
evidence necessary to substantiate the claim, by the Board's 
November 1998 remand, by the statement and supplemental 
statements of the case, and by the RO's June 1999 letter.  
The Board finds that VA satisfied its duty to assist the 
appellant in the development of facts pertinent to the claim.  
On appellate review, the Board sees no areas in which further 
development might have been fruitful.  


ORDER

A compensable rating for defective hearing before September 
14, 1995, and after August 15, 1999, is denied.  

A 10 percent rating for bilateral defective hearing from 
September 14, 1995 to August 15, 1999 is granted.  To the 
extent indicated, the appeal is granted subject to 
controlling regulations governing the payment of monetary 
awards. 


		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 


